DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 10/09/2018, 08/19/2020, and 10/28/2020 have been acknowledged.

Claim Objections
Claims XXX are objected to because of the following informalities:  
	In claim 15 line 8, Ti is listed twice.
	In claim 20 line 7, In is listed twice.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15, and 19-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by JP 20012-169436 to Kuniyoshi (machine translation provided with this office action).
As per claims 1-10, 15, and 19-20, Kuniyoshi discloses a grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet, wherein the method comprises: 
 [1] forming a dry layer (RH film 14, Fig 3a-b) on a high-temperature-resistant carrier (base material 13, Fig 3a-b) to yield a treated high-temperature-resistant carrier (see RH diffusion source 2 in Fig 1 and 3a and RH diffusion source 12 in Fig 2 and 3b), the dry layer being adhered with heavy rare earth elements (HRE) compound powder (“powdery heavy rare earth element RH” applied via thermal spraying, Para 0046; Further, it is understood that the other methods disclosed in Para 0043-0049 would include HRE in a powder form suspended  in a solvent), the HRE being at least one of Dy, Tb, Gd, or Ho (Dy or Tb; Para 0014 and 0037); and performing heat treatment on the R-Fe-B series rare earth sintered magnet (Para 0018-0020) and the treated high-temperature-resistant carrier in a vacuum or inert atmosphere (Para 0061 and Para 0073-0074) and supplying HRE to a surface of the R-Fe-B series rare earth sintered magnet (See Fig 1-3; Para 0018-0020, 0023, 0030, and 0032; Para 0060-0066 and Para 0067-0074). 
[2] wherein atmospheric pressure of a treatment chamber in which the heat treatment is performed is below 0.05 MPa (“within a range of 10-3 Pa”, Para 0061 line 5-7; “10-5 Pa or more and 500 Pa or less”, Para 0074). 
[3] wherein while performing the heat treatment, the dry layer adhered with the HRE compound powder formed on the high-temperature-resistant carrier and the R-Fe-B series rare earth sintered magnet are placed in a contact manner or in a non-contact manner (contact manner as seen in Fig 1, Para 0019; non-contact manner as seen in Fig 2, Para 0020), and when the dry layer and the R-Fe-B series rare earth sintered magnet are placed in a non-contact manner, an average spacing therebetween is set to be below 1 cm (0.1-300mm, Para 0020 line 3 and Para 0072). 
[4] wherein, when the dry layer adhered with the HRE compound powder and R-Fe-B series rare earth sintered magnet are placed in a non-contact manner, atmospheric pressure of (“102 Pa or less”, Para 0073; “10-5 Pa or more and 500 Pa or less”, Para 0074). 
[5] wherein, when the dry layer adhered with the HRE compound powder and R-Fe-B series rare earth sintered magnet are placed in a non-contact manner, atmospheric pressure of a treatment chamber in which the heat treatment is performed is below 100 Pa ( “102 Pa or less”, Para 0073; “10-5 Pa or more and 500 Pa or less”, Para 0074). 
[6] wherein the dry layer is a film (“RH film”, Para 0034). 
[7] wherein a heat treatment temperature of the heat treatment is a temperature below a sintering temperature of the R-Fe-B series rare earth sintered magnet (“700-1000° C”, Para 0019 line 3-4, Para 0020 line 3-4, Para 0064, and Para 0071; which is below a welding temperature of the R-Fe-B series rare earth sintered magnet where welding of the magnet can occur, Para 0065). 
[8] wherein while performing the heat treatment, the R-Fe-B series rare earth sintered magnet and the treated high-temperature-resistant carrier are heated for 5-100 hours (“10 minutes or more and 72 hours or less”, Para 0065 line 3-5 ; “3 hours”, Para 0102 line 8) in an environment of 800° C.-1020° C (“700-1000° C… Preferably, RH diffusion is performed in a temperature range of 800 ° C. or higher and 900 ° C. or lower”, Para 0064; “700-1000° C, preferably 850 to 950 ° C” Para 0071).
[9] wherein the dry layer is a uniformly distributed film and a thickness of the dry layer is below 1 mm (Para 0034 line 1-3; “thickness of 10µm”, Para 0078 line 3-5, “uniformly coated with an RH film made of Dy”, Para 0079 line 3-4; “Dy thickness of 15 µm”, Para 0096 line 3; “Dy film having a thickness of 4.5 µm”, Para 0098 line 6-7). 
[10] wherein at least two dry layers (see the RH films 14 applied to the top and bottom of the base material 13 in Fig 3b) are formed on the high-temperature-resistant carrier, and every two adjacent dry layers are uniformly distributed on the high-temperature-resistant carrier at a spacing of below 1.5 cm (Para 0094 line 1-2 indicates that the thickness of the base material 13 in Fig 3b is 2 mm, therefore the spacing between the top RH film 14 and the bottom RH film 14 in Fig 3b is 2 mm which is below 1.5 cm). 
(see spherical base material 13 in Fig 3a which can be considered a particle; see planar base material 13 in Fig 3b which can be considered a plate or strip), and the high-temperature-resistant carrier is made of a material selected from zirconia, alumina, yttrium oxide, boron nitride, silicon nitride and silicon carbide, and a metal selected from Mo, W, Nb, Ta, Ti, Hf, Zr, Ti, V, Re of group IVB, VB, VIB, and VIIB in Periodic Table or made of an alloy of the above materials (Para 0017). 
[19] wherein a thickness of the R-Fe-B series rare earth sintered magnet along a magnetic orientation direction thereof is below 30 mm (“7.4 mm”, Para 0077 line 2; “5 mm” Para 0091 line 3). 
[20] wherein the R-Fe-B series rare earth sintered magnet takes R2Fe14B crystallized grains as a main phase (Para 0001-0002 ), wherein R comprises at least one rare earth elements (Nd or Pr, Para 0052, Para 0077, and Para 0091), wherein an amount of Nd and/or Pr is above 50 wt % of an amount of R (98.4% according to Para 0077; 87.7% according to Para 0091), and wherein components of the R-Fe-B series rare earth sintered magnet comprise M, and M is at least one of Co, Bi, Al, Ca, Mg, O, C, N, Cu, Zn, In, Si, S, P, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, In, Sn, Sb, Hf, Ta, or W (Al, Ti, V, Cr, Mn, Ni, Cu, Ag, Ga, Zr, Nb, Mo, Ag, In, Sn, Hf, Ta, W, Bi; Para 0052). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 20012-169436 to Kuniyoshi (machine translation provided with this office action) in view of US 2009/0252865 to Sagawa.
As per claim 11, Kuniyoshi does not explicitly disclose that the binding force between the dry layer and the carrier is at level 0-4 as defined by the specification. However, Kuniyoshi discloses that well-known methods of adhesion are performed to adhere the dry layer to the carrier, such as sputtering, vapor deposition, thermal spraying, and molten bath dipping that are known to cause a dry layer to sufficiently adhere to a carrier. Further, it would be obvious that Kuniyoshi would intend for the dry layer to be sufficiently adhered to the carrier as defined by level 0-4 in the specification since the method of Kuniyoshi would not function properly if the dry layer was not sufficiently adhered to the carrier.
Further, the specification, and the claims lack criticality for the binding force between the dry layer and the carrier to be level 0-4 as claimed, therefore it would have been obvious to one of ordinary skill in the art to choose to meet these limitations.
Furthermore, secondary reference, Sagawa discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein a heavy rare earth magnet HRE powder is sufficiently adhered to the magnet by binding the HRE powder with a resin binder that is later vaporized during the heat treatment step (Para 0079 and 0082-0083) such that the HRE powder is adhered to the magnet with a high adhesion strength (Para 0093 line 15-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kuniyoshi with the aforementioned teachings of Sagawa as to include the use of a resin binder when applying the dry layer to the high-temperature resistant carrier as taught by Kuniyoshi with the reasonable expectation that this would ensure that the binding force between the HRE dry layer and the high-temperature resistant carrier has a high adhesion strength (Sagawa: Para 0093 line 15-31).

As per claims 12-13, Kuniyoshi discloses that the dry layer comprises an HRE powder  (“powdery heavy rare earth element RH” applied via thermal spraying, Para 0046; Further, it is understood that the other methods disclosed in Para 0043-0049 would include HRE in a powder form suspended  in a solvent), but does not explicitly that the dry layer comprises a film forming agent capable of being removed for at least 95 wt % while performing the heat 
However, secondary reference, Sagawa discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein a heavy rare earth magnet HRE powder is sufficiently adhered to the magnet by binding the HRE powder with a resin binder film forming agent that is later vaporized during the heat treatment step (Para 0079 and 0082-0083) such that the HRE powder is adhered to the magnet with a high adhesion strength (Para 0093 line 15-31).
 Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kuniyoshi with the aforementioned teachings of Sagawa as to modify the dry layer to include resin binder capable of being removed for at least 95 wt % while performing the heat treatment when applying the dry layer to the high-temperature resistant carrier as taught by Kuniyoshi with the reasonable expectation that this would ensure that the binding force between the HRE dry layer and the high-temperature resistant carrier has a high adhesion strength (Sagawa: Para 0093 line 15-31) and allow for the resin binder to be completely vaporized during the heat treatment step so as to not negatively affect the heat treatment (Sagawa: Para 0079 and 0082-0083).

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 20012-169436 to Kuniyoshi (machine translation provided with this office action) in view of US 2020/0161047 to Zhou.
As per claim 14, Kuniyoshi does not explicitly disclose that the dry layer adhered with HRE powder is electrostatically adsorbed compound powder.
However, secondary reference, Zhou discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein a HRE powder is adhered using electrostatic adsorption in order to increase the bonding force of the HRE powder (Para 0009). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kuniyoshi with the aforementioned teachings of Zhou as to modify the dry layer to include electrostatically adsorbed HRE (Zhou: Para 0009).

Claims 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over JP 20012-169436 to Kuniyoshi (machine translation provided with this office action) in view of US 2012/0176211 to Sagawa.
As per claims 17-18, Kuniyoshi does not explicitly disclose that the HRE compound powder is a powder of at least one of HRE oxide, HRE fluoride, HRE chloride, HRE nitrate, or HRE oxyfluoride with an average particle size below 200 micrometers that is above 90 wt % of the HRE compound powder.
However, secondary reference, Sagawa discloses a similar grain boundary diffusion method of an R-Fe-B series rare earth sintered magnet wherein an HRE compound powder comprises HRE fluoride with an average particle size of 3µm (DyF3, Para 0036 line 7-10), wherein the HRE compound powder is above 90 wt % (see Table 3 that shows the amount of DyF3 is 90 wt % in powder sample C and 100 wt % in powder sample D).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Kuniyoshi with the aforementioned teachings of Sagawa as to modify the HRE compound powder to be a powder of HRE fluoride with an average particle size below 200 micrometers that is above 90 wt % of the HRE compound powder with the reasonable expectation that this would enhance the magnetic properties of the resultant R-Fe-B series rare earth sintered magnet and allow for the depth of penetration of Dy into the magnet to be around 2.5 mm or greater (Sagawa: Abstract, Table 4, and Para 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.

Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729